In a coram, nobis proceeding, defendant appeals from an order of the former County Court, Kings County, dated October 24, 1962 [misdescribed in the notice of appeal as October 22, 1962], which denied without a hearing his application to vacate a judgment of said court, rendered January 6, 1961 after a jury trial, convicting him of attempted grand larceny in the first degree, and imposing sentence. The judgment was affirmed by this court (14 A D 2d 796, mot. for lv. to app. to the Court of Appeals den., Feb. 2, 1962, Fuld, J.). Order affirmed (cf. People v. Weiss, 20 A D 2d 572). Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.